(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción de reconsideración presentada por los deman-dantes apelados y visto asimismo un escrito de oposición ofrecido con varias certificaciones y declaraciones juradas por el demandado apelante, con súplica de que se admita su radicación, se accede a la solicitud de éste y se declara no haber lugar a la reconsideración, por estar nuestra resolución en armonía con los autos del caso, excepto en cuanto a la fecha en que Schlüter radicó en la corte inferior el escrito de apelación y las mociones solicitando que se dejara sin efecto la sentencia y de reconsideración, que en vez de 28 de febrero de 1936, debe ser 28 de marzo de 1936.4

(4) Corregida la opinión original. Véase ante pág, 402.